Case 1:20-cv-01590-RPK-RLM Document 58 Filed 04/23/20 Page 1 of 2 PageID #: 885
                                                       U.S. Department of Justice


                                                       United States Attorney
                                                       Eastern District of New York
                                                       271 Cadman Plaza East
                                                       Brooklyn, New York 11201

                                                       April 23, 2020

 By ECF

 Honorable Rachel P. Kovner
 United States District Judge
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

        Re:     Chunn, et al., v. Warden Derek Edge, Civil Action No. 20-cv-1590 (Kovner, J.)

 Dear Judge Kovner:

          As Petitioners informed the undersigned two hours ago that they intend to file an amended
 petition tonight, Respondent respectfully requests an extension of two-business days, from
 tomorrow until Tuesday, April 28, to file their anticipated motion to dismiss.

          Approximately two hours ago, and one day before Respondent’s motion to dismiss the
 Petition is due to be filed, Petitioners informed Respondent that they will be filing an Amended
 Petition “later today” in which Petitioners will name “two new petitioners” and update unspecified
 “statistics.” Despite twenty-one days having elapsed from the date the Petition was filed,
 Respondent still communicated his consent for Petitioners’ anticipated leave to amend the
 Petition.

        In light of this afternoon’s development, Respondent requested that Petitioners consent to
 have Respondent’s deadline to file his motion to dismiss be extended for two business days, from
 tomorrow until Tuesday, April 28, 2020. Petitioners consent to this request, but also seek to
 modify the Court’s scheduling order and extend Petitioners’ deadline to oppose Respondent’s
 motion to May 12, 2020 (the date this Court scheduled the preliminary injunction hearing), with
 Respondent’s reply due on May 19, 2020. Respondent objects to this request.

         Pursuant to Your Honor’s Individual Practice Rule IV.A.1, Respondent did not request a
 pre-motion conference in connection with his anticipated motion to dismiss the Petitioners’ habeas
 petition. But, as Respondent will set forth in his forthcoming motion, Respondent submits that
 this Court lacks subject matter jurisdiction over Petitioners’ claims pursuant to Fed. Civ. P.
 12(b)(1). Given the jurisdictional bar to the relief Petitioners seek, Respondent intends to file his
 reply in support of his motion to dismiss by May 12, 2020.
Case 1:20-cv-01590-RPK-RLM Document 58 Filed 04/23/20 Page 2 of 2 PageID #: 886



          Accordingly, besides a 2-day extension on Respondent’s motion to dismiss deadline due
 to Petitioners’ anticipated amended complaint, no other modification is needed. Indeed, any delay
 to the briefing of the motion to dismiss is Petitioners’ own doing, given that Respondent’s motion
 to dismiss is due tomorrow and Petitioners first advised Respondent of their proposed amended
 petition approximately two hours ago, on the eve of the Respondent’s due date.

        Respondent thanks the Court for its consideration of this request.


                                                     Respectfully submitted,

                                                     RICHARD P. DONOGHUE
                                                     United States Attorney

                                              By:            /s/
                                                     James R. Cho
                                                     Seth D. Eichenholtz
                                                     Joseph A. Marutollo
                                                     Assistant U.S. Attorneys
                                                     (718) 254-6519/7036/6288
                                                     james.cho@usdoj.gov
                                                     seth.eichenholtz@usdoj.gov
                                                     joseph.marutollo@usdoj.gov

 cc:    The Honorable Roanne L. Mann, U.S. Magistrate Judge
        All Counsel of Record (by ECF)




                                                 2
